     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 1 of 35



1    Steven C. Bailey (SBN 146382)
     [Designated Counsel for Service]
2
     Martha E. Romero (SBN 128144)
3    BAILEY & ROMERO
     2535 Kettner Blvd., Suite 2A1
4    San Diego CA 92101
     (619) 323-1389
5    steven@baileyandromero.com
6
     Attorneys for Plaintiffs Tuck’s Restaurant and Bar,
7    Kenneth R. Paige, Chad Page, Buckman Enterprises, LLC,
     Robin Buckman, and The Nevada County Restaurant
8    Coalition
9                              UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT CALIFORNIA
11

12      TUCK’S RESTAURANT AND                         Case No.
        BAR, a California corporation,
13      KENNETH R. PAIGE; CHAD                        COMPLAINT
14      PAIGE; BUCKMAN
        ENTERPRISES, LLC, a California                JURY TRIAL DEMANDED
15      limited liability company; ROBIN
        BUCKMAN; and THE NEVADA                           SUBSTANTIVE DUE PROCESS
16      COUNTY RESTAURANT                                 (14th Amendment)
        COALITION, an unincorporated
17
        membership association;                           PROCEDURAL DUE PROCESS
18                                                        (14th Amendment)
               plaintiffs,
19                                                        EQUAL PROTECTION
        v.                                                (14th Amendment)
20
        GAVIN NEWSOM, in his capacity                     UNCOMPENSATED TAKINGS
21
        as Governor of the State of                       (5th Amendment)
22      California; XAVIER BACCERA,
        in his capacity as Attorney General               COMMERCE CLAUSE
23      of the State of California; MARK                  (Art. 1, Section 8)
        GHALY, in his capacity as
24      Secretary of the California Health                FREEDOM OF SPEECH,
        and Human Services Agency;                        ASSEMBLY AND PETITION
25
        SANDRA SHEWRY, in her                             (First Amendment)
26      capacity as Acting Director of the
        California Department of Public
27      Health; ERICA PAN, in her
        capacity as Acting State Public
28      Health Officer for the California
                                                  1
                                              COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 2 of 35


           Department of Public Health;
1          HEIDI HALL, in her capacity as a
2          Member of the Board of
           Supervisors of Nevada County,
3          California; ED SCOFIELD, in his
           capacity as a Member of the Board
4          of Supervisors of Nevada County,
           California; DAN MILLER, in his
5
           capacity as a Member of the Board
6          of Supervisors of Nevada County,
           California; SUSAN HOEK, in her
7          capacity as a Member of the Board
           of Supervisors of Nevada County,
8          California; RICHARD
           ANDERSON, in his capacity as a
9
           Member of the Board of
10         Supervisors of Nevada County,
           California; RICHARD O.
11         JOHNSON, in his capacity as
           Public Health officer for Nevada
12         County, California; AMY IRANI,
           KATHARINE ELLIOTT; and
13
           DOES 1-10 inclusive,
14
                  defendants.
15

16

17
                                              JURISDICTION
18
             1.     This action asserts claims pursuant to 42 U.S.C. § 1983. The court has jurisdiction
19
     over this civil action pursuant to 28 U.S.C. §§ 1331 and 1337. Declaratory relief is authorized
20
     on the facts alleged pursuant to 28 U.S.C. § 2201. Injunctive relief is authorized pursuant to 28
21
     U.S.C. § 1343(a).
22
             2.     Venue of this civil action in the Judicial District for the Eastern District of
23
     California is proper pursuant to 28 U.S.C. § 1391 (b) (1) and (2). Defendants maintain offices,
24
     exercise their authority in their official capacities, and have taken the actions at issue in this
25
     matter in the Judicial District for the Eastern District of California.
26
     ///
27
     ///
28
                                                       2
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 3 of 35



1                                     NATURE OF THE ACTION

2            3.     Plaintiffs bring this action to seek relief from ongoing arbitrary restrictions

3    imposed and enforced by defendants which violate the fundamental liberties of plaintiffs and

4    the citizens of the State of California and the United States and threaten them with irreparable

5    harm.

6            4.     On March 19, 2020, in response to the spread of the novel coronavirus and

7    COVID-19, defendant Gavin Newsom, in his official capacity as Governor of the State of

8    California, imposed emergency Orders pursuant to the authority granted him by California

9    law. The emergency Orders issued by Governor Newsom and the restrictions implemented

10   pursuant to such Orders are unprecedented in their scope and duration. Plaintiffs have, in

11   addition, been subjected to Orders and enforcement measures implemented under color of state

12   law by Nevada County, California.

13           5.     The Orders and restrictions implemented and enforced by defendants in

14   response to COVID-19 have imposed widespread population lockdowns, broadly-based and

15   open-ended business closures and restrictions, and pervasive and ongoing restrictions on the

16   right of the people to travel, associate, and assemble to pursue otherwise lawful spiritual,

17   political, economic and social ends. These restrictions are unprecedented in the history of

18   public health measures.
19           6.     While arguably justified in their inception as temporary measures imposed in

20   the face of limited information, evidence and analysis available since at least May 2020

21   establish that the Orders and restrictions at issue in this matter cannot be justified as narrowly

22   tailored to protect public health and have, in fact, resulted in other significant, negative health

23   outcomes, including lower childhood vaccination rates, worsening cardiovascular disease

24   outcomes, fewer cancer screenings and deteriorating mental health, leading to greater excess

25   mortality in years to come. Given the availability of alternative measures that rationally

26   address all legitimate public health concerns by targeting at risk populations, continued
27   enforcement of the Orders and restrictions at issue in this matter would be arbitrary and

28   capricious and would violate the fundamental rights of plaintiffs and the people of the State of
                                                       3
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 4 of 35



1    California under the Fourteenth Amendment to travel, associate, pursue lawful professions,

2    engage in lawful business enterprises, and seek gainful employment.

3           7.       The Orders and restrictions at issue in this matter were implemented solely

4    through executive action and without affording plaintiffs and the people of State of California

5    notice and an opportunity to be heard in violation of their right to procedural due process

6    under the Fourteenth Amendment to the United States Constitution.

7           8.       The Orders and restrictions at issue in this matter are based on arbitrary and

8    irrational classifications in violation of the right to equal protection guaranteed by the

9    Fourteenth Amendment. The Orders and restrictions are based on arbitrary classifications of

10   activities as “essential or “non-essential” that are not rationally related to promoting public

11   health, promote the interests of favored groups without reference to the impact of the activities

12   in question on the transmission of COVID-19, and shift the burden of the response to COVID-

13   19 to a limited class of persons and businesses.

14          9.       The Orders and restrictions at issue in this matter have interfered with distinct

15   investment-based expectations in private property without compensation and have thereby

16   effected uncompensated takings in violation of the Fifth Amendment to the United States

17   Constitution.

18          10.      The Orders and restrictions at issue in this matter unreasonably burden
19   interstate commerce in violation of Article I, Section 8, Clause 3 of the Constitution.

20          11.      Plaintiffs have been seriously harmed by the Orders and restrictions at issue in

21   this matter and are and are threatened with irreparable harm if the Orders and restrictions at

22   issue are not enjoined.

23          12.      Plaintiffs Tuck’s Restaurant and Bar dba Friar Tuck’s Restaurant and Bar

24   (“Friar Tuck’s”) and Buchman Enterprises, LLC dba Old Town Café (“Old Town Café”) are

25   restaurants located in Nevada County serving the general public. Plaintiff Nevada County

26   Restaurant Coalition (the “Coalition”) is a membership association of dining and drinking
27   establishments in Nevada County, California.

28
                                                        4
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 5 of 35



1            13.     Plaintiffs have been damaged by the arbitrary and ever-changing Orders and

2    restrictions at issue. The Orders at issue in this matter initially prohibited plaintiffs from

3    providing indoor dining service. This restriction threatened to bankrupt plaintiffs. The

4    restriction on indoor dining was then lifted, but was soon reimposed, once again threatening

5    plaintiffs’ ability to stay in business and depriving plaintiffs of the benefit of their investment

6    in measures implemented to prevent the spread of COVID-19 upon reopening. Although

7    plaintiffs’ businesses are continuing to operate on a limited basis, they will be unable to

8    continue as viable going concerns when the onset of fall and winter weather curtails outdoor

9    dining which under the restrictions currently in place, has allowed them to remain in business.

10   Moreover, under the legal authority under which they purport to act, defendants are able to

11   reinstate any previously imposed Orders and restrictions if preliminary and permanent

12   injunctive relief is not granted.

13           14.     Plaintiffs have also been subjected to arbitrary, irrational, and discriminatory

14   enforcement by Nevada County, California in violation of their right to equal protection under

15   the Fourteenth Amendment. Nevada County intentionally, irrationally and arbitrarily issued

16   closure orders as to certain plaintiffs while overlooking violations by similarly situated

17   businesses.

18           15.     Nevada County has also violated plaintiffs’ First Amendment rights. Following
19   the arbitrary closure orders imposed by Nevada County, the other plaintiffs organized the

20   Coalition, sought redress from the closure orders from Nevada County, and sought to mobilize

21   public opposition to the Orders and restrictions at issue in this matter. Nevada County

22   retaliated against plaintiffs’ protected, expressive activity by requiring plaintiffs to cease all

23   such activity as a condition to reducing the fines imposed in connection with the arbitrary

24   closure orders. This was nothing less than an attempt to directly silence plaintiffs’ legitimate

25   expressive activities in opposition to the Orders and restrictions at issue.

26           16.     Defendants’ violations of plaintiffs’ fundamental rights have inflicted
27   substantial financial losses upon plaintiffs, unreasonably infringed upon plaintiffs’ liberty

28
                                                       5
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 6 of 35



1    interests, resulted in uncompensated takings, and will result in irreparable harm to plaintiffs if

2    enforcement of the Orders and restrictions at issue in this matter is not enjoined.

3                                                PARTIES

4           17.      Plaintiff Tuck’s Restaurant and Bar (“Friar Tuck’s”) is a for-profit California

5    corporation operating under the name Friar Tuck’s Restaurant and Bar, which is and was at all

6    relevant times engaged in providing dining and bar service to customers from a storefront

7    location in Nevada City, Nevada County, California.

8           18.     Plaintiffs Kenneth Paige and Chad Paige are the sole shareholders of Friar

9    Tuck’s.

10          19.     Plaintiff Buckman Enterprises, LLC (“Old Town Café”) is a California limited

11   liability company operating under the name Old Town Café, which is and was at all relevant

12   times engaged in providing dining and bar service to customers from a storefront location in

13   Grass Valley, Nevada County, California.

14          20.     Plaintiff Robin Buckman is the sole member of Buckman Enterprises, LLC.

15          21.     Plaintiff Nevada County Restaurant Coalition (the “Coalition”) is a membership

16   association of businesses providing dining and drinking establishments in Nevada County,

17   California. The Coalition is named as a representative of the interests of its members.

18          22.     Defendant Gavin Newsom is the Governor of the State of California. The
19   California Constitution vests the “supreme executive power of the State” in the Governor, who

20   “shall see that the law is faithfully executed.” Cal. Const. Art. V, § 1. Governor Newsom is

21   named in his official capacity.

22          23.     Defendant Xavier Becerra is the Attorney General of California. Attorney

23   General Becerra is named in his official capacity.

24          24.     Defendant Mark Ghaly is the Secretary of the California Health and Human

25   Services Director Agency. The Secretary of the California Health and Human Services Agency

26   is responsible for overall management and control of the Health and Human Services Agency.
27   Cal. Govt. Code § 12800 (b). Secretary Ghaly is named in his official capacity.

28
                                                      6
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 7 of 35



1           25.     Defendant Sandra Shewry is the acting Director of the California Department of

2    Public Health. The California Department of Public Health is a subdivision of the California

3    Health and Human Services Agency. The California Department of Public Health is

4    responsible for the enforcement of California health and safety laws and regulations. Director

5    Shewry is named in her official Capacity.

6           26.     Defendant Erica Pan is the acting State Public Health Officer for the California

7    Department of Public Health. Defendant Pan is named in her official capacity.

8           27.     The term “State Defendants” as used hereinafter shall refer collectively to

9    defendants Gavin Newsom, Xavier Bacerra, Mark Ghaly, Sandra Shewry and Erica Pan.

10          28.     Defendants Heidi Hall, Ed Scofield, Dan Miller, Susan Hoek and Richard

11   Anderson are members of the Board of Supervisors for Nevada County, California (“Board of

12   Supervisors”). The Board of Supervisors is the legislative and executive authority for county

13   government for Nevada County, California (“Nevada County”).1 As such, the Board of

14   Supervisors is the highest policy-making authority for Nevada County. Defendants Heidi Hall,

15   Ed Scofield, Dan Miller, Susan Hoek and Richard Anderson are named in their official

16   capacities.

17          29.     The term “Supervisor Defendants” as used hereinafter shall refer collectively to

18   defendants Heidi Hall, Ed Scofield, Dan Miller, Susan Hoek and Richard Anderson.
19          30.     Defendant Richard O. Johnson is the Public Health Officer for Nevada County.

20   Dr. Johnson is named in his official capacity

21          31.     Defendant Amy Irani is the Director of Environmental Health for Nevada

22   County. Defendant Irani is named in her official and personal capacities.

23          32.     Defendant Katharine Elliott is County Counsel for Nevada County. Defendant

24   Elliot is legal counsel for the Supervisor Defendants and Nevada County. Defendant Elliott is

25   named in her personal and official capacities.

26
     1
      https://www.mynevadacounty.com/1038/About-the-Board-of-
27
     Supervisors#:~:text=The%20Board%20of%20Supervisors%20is%20the%20legislative%20an
28   d,seeing%20that%20all%20Federal%20and%20State%20mandated%20 (November 10,
     2020).
                                                      7
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 8 of 35



1           33.     The term “County Defendants” as used hereinafter shall refer collectively to the

2    Supervisor Defendants, Richard O. Johnson, Amy Irani and Katharine Elliot.

3        THE INITIAL STATE HEALTH ORDERS IN RESPONSE TO CORNAVIRUS

4           34.     On or about March 4, 2020, California Governor Gavin Newsom proclaimed a

5    State of Emergency in response to the spread of COVID-19. Governor Newsom’s emergency

6    proclamation was issued pursuant to Section 8625 of the California Government Code.

7           35.     On March 19, 2020, Governor Newsom, invoking the authority granted him

8    under sections 8567, 8627 and 8655 of the California Government Code, issued Executive

9    Order N-33-20, directing all residents to “immediately heed” the State Public Health Officer’s

10   directives. The Order further directed all Californians to stay home “except as needed to

11   maintain continuity of operations of the federal critical infrastructure sectors.” The Order was

12   issued “to protect the public health”, “mitigate the impact of COVID-19”, “bend the curve, and

13   disrupt the spread of the virus.”

14          36.     On or about March 19, 2020, Sonia Angell, who was then serving as the

15   California State Public Health Officer, acting pursuant to the authority conferred by Governor

16   Newsom’s Orders, issued an Order which designated a list of “Essential Critical Infrastructure

17   Workers.” The Order incorporated by reference the U.S. Government’s 16 critical

18   infrastructure sectors whose assets, systems, and networks, whether physical or virtual, are
19   considered so vital to the United States that their incapacitation or destruction would have a

20   debilitating effect on security, economic security, public health or safety, or any combination

21   thereof. The Order provided that “Californians working in these 16 critical infrastructure

22   sectors [would] continue their work because of the importance of these sectors to Californians’

23   health and well-being.” All other businesses and organizations were ordered either to cease all

24   operations or to operate under substantial restrictions. Persons not employed in the 16 critical

25   infrastructure areas were required to stay home except as necessary to obtain necessities such

26   food, prescriptions, and healthcare.
27   THE PLAINTIFF RESTAURANTS ARE REQUIRED TO CEASE INDOOR SERVICE

28          37.     Plaintiffs Friar Tuck’s, Old Town Café and Coalition members were required to
                                                     8
                                               COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 9 of 35



1    cease providing indoor dining for their customers to comply with the March 19, 2020 Order of

2    the State Public Health Officer. Plaintiffs were permitted to offer exclusively take-out and

3    delivery service. A prohibition on providing indoor service to customers would bankrupt Friar

4    Tuck’s, Old Town Café and Coalition members within a few months.

5              38.   Friar Tuck’s had previously offered both sit down dining and food service in a

6    bar area. Friar Tuck’s has been in business since 1973. Friar Tuck’s is located in the historic

7    downtown district of Nevada City, a small city in a rural area in the heart of the Gold Country.

8    Friar Tuck’s is, and has for decades, been a mainstay of the local community.

9              39.   Prior to the implementation of the March 19, 2020 Orders, Old Town Café

10   offered both sit down dining and food service in a bar or counter area. Old Town Café is the

11   oldest continuously operating restaurant in Grass Valley, tracing its history back to the 1930’s.

12   Old Town Café specializes in serving breakfast and lunch. Old Town Café also offered dinner

13   two nights a week. Old Town Café had also hosted the Talk of the Town show every month,

14   which is a local radio program discussing local politics, businesses, and news. Furthermore,

15   Old Town Café has for many years been offering free meals during Thanksgiving to 250 to

16   500 persons, including many homeless persons. This benefit to the community is now in

17   jeopardy.

18             40.   Friar Tuck’s and Old Town Café are both long-standing fixtures of the historic
19   districts in Nevada County, and in addition to operating as restaurants, provided venues for

20   numerous public and private events over the years.

21             41.   As a result of the restrictions prohibiting indoor service, plaintiffs Friar Tuck’s

22   and Old Town Café were forced to cancel numerous previously scheduled reservations and

23   events.

24             42.   As a further result of the restrictions prohibiting indoor service, Friar Tuck’s

25   was required lay off 27 of its 32 employees to remain a solvent going concern.

26             43.   Old Town Café was likewise required to lay off employees to remain solvent
27   during the period in which it was required to cease indoor service by reason of the March 19,

28   2020 Orders imposed and enforced by defendants.
                                                       9
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 10 of 35



1           44.     Notwithstanding their best efforts to mitigate the effect of the prohibition on

2    indoor dining, plaintiff Friar Tuck’s, Old Town Café and Coalition members suffered

3    substantial reductions in revenue during the period between March 15 and May 4, 2020.

4                 PLAINTIFF RESTAURANTS WERE PERMITTED TO RESUME

5    INDOOR SERVICE AND THEN REQUIRED TO CEASE INDOOR SERVICE AGAIN

6           45.     On May 4, 2020, Governor Newsom, again acting pursuant to emergency

7    powers under state law, issued Executive Order N-60-20. This Order permitted businesses to

8    begin reopening in stages, as determined by the State Public Health Officer. It also directed the

9    State Public Health Officer to develop criteria to determine “whether and how … local health

10   officers may … issue directives less restrictive than measures … implemented on a statewide

11   basis pursuant to the statewide directives of the State Public Health Officer.”

12          46.     On May 7, 2020, State Public Health Officer Angell issued an Order permitting

13   the gradual reopening of businesses and activities in California in stages. The Order provided

14   for four stages of gradual reopening, with the final stage, Stage 4, consisting of an end to all

15   stay-at-home orders and a full reopening of businesses.

16          47.      Under the May 7, 2020 Order, Friar Tuck’s, Old Town Café and Coalition

17   members were permitted to resume providing indoor dining service.

18          48.     In or about May 2020, plaintiffs Friar Tuck’s, Old Town Café and Coalition
19   members resumed indoor dining service.

20          49.     Friar Tuck’s, Old Town Café and Coalition members were required by

21   defendants to implement numerous additional health and safety practices as a condition to

22   resuming indoor dining service under the May 7, 2020 Order. Compliance with these

23   requirements imposed significant costs on Friar Tuck’s, Old Town Café and Coalition

24   members.

25          50.     On July 13, 2020, the State Public Health Officer issued a further Order

26   directing all restaurants in the State of California to again cease indoor dining service. The
27   Order applied to all restaurants in Nevada County, despite, on information belief, the fact that

28   Nevada County—with a population of approximately 100,000—had thus far experienced no
                                                      10
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 11 of 35



1    shortage of hospital beds or ICU units and had experienced only one death attributed to

2    COVID-19.

3              51.   The July 13, 2020 Order, by reinstating the prohibition on indoor dining

4    service, substantially diminished plaintiffs’ revenues and profits and again threatened their

5    viability as ongoing business concerns. As a result of the July 13, 2020 Order, Friar Tuck’s,

6    Old Town Café and Coalition members were also unable to recoup the cost of implementing

7    the safety measures imposed by the May 7, 2020 Order as a condition to offering indoor dining

8    to their customers.

9               NEW AND MORE RESTRICTIVE REQUIREMENTS ARE IMPOSED

10             52.   On August 28, 2020, defendant Pan implemented a statewide Order that

11   abandoned the previous, staged re-opening plan promulgated in the May 7, 2020 Order. The

12   August 28, 2020 Order remains in effect at the time of the filing of the Complaint with a

13   September 30, 2020 modification to include an “equity” component.

14             53.   The August 28, 2020 Order dictated that counties would be classified according

15   to a new plan entitled “Blueprint for a Safer Economy” under which a color-coded “tier”

16   system would be used. Under this system, each county is placed in one of four tiers, Purple,

17   Red, Orange, and Yellow, ranging from most to least restrictive. Unlike the previous staged

18   reopening plan under the May 7, 2020 Order, the current “tier” system under the August 28,
19   2020 Order does not provide any criteria under which California’s businesses and economy

20   would be permitted to fully reopen. Under the August 28, 2020 Order, under the respective

21   tiers, restaurants are required to 1.) cease all indoor dining (Purple tier); 2.) limit indoor dining

22   capacity to 25% (Red tier); or 3.) limit indoor dining capacity to 50 % (Orange and Yellow

23   tiers).

24             54.   For counties with populations of 106,000 or greater, the September 30, 2020

25   equity component incorporated into the Augusts 28, 2020 Order imposes as a condition of

26   moving to a less restrictive tier a requirement that the test positivity rates in the most
27   disadvantaged neighborhoods do not significantly lag behind the overall county test positivity

28
                                                       11
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 12 of 35



1    rate.2 It further requires all counties as condition to moving to a lower tier, to submit a plan

2    that (1) defines its disproportionately impacted populations, (2) specifies the percent of its

3    COVID-19 cases in these populations, and (3) shows that it plans to invest Epidemiology and

4    Laboratory Capacity for Prevention and Control of Emerging Infectious Diseases grant funds

5    at least at that percentage to interrupt disease transmission in these populations.3

6            55.        Defendant Newsom has indicated his intent to implement these tiered

7    restrictions for an indefinite period of time, publicly stating that “This Blueprint is statewide,

8    stringent and slow….We have made notable progress over recent weeks, but the disease is still

9    too widespread across the state. COVID-19 will be with us for a long time and we all need to

10   adapt. We need to live differently. And we need to minimize exposure for our health, for our

11   families and for our communities.” The current statewide Orders therefore include no

12   provision for fully reopening the economy and by their terms continue for an indefinite period

13   into the future.

14                               NEVADA COUNTY’S ENFORCEMENT

15                       OF STATE AND COUNTY PUBLIC HEALTH ORDERS

16           56.        The County Defendants, acting under color of state law, have enforced and

17   continue to enforce the arbitrary restrictions imposed by the State Defendants. The County

18   Defendants have also implemented and enforced arbitrary restrictions on plaintiffs’ businesses
19   under their own authority under state law. Cal. Constitution. Art. XI, § 7.

20           57.        On March 4, 2020, the Director for Emergency Services for Nevada County

21   entered an Emergency Proclamation of a public health and safety emergency by reason of

22   COVID-19. The Proclamation invoked the authority of Section 8360 of the California

23   Government Code, Section A-1112.6 of the County of Nevada Administrative Code, and

24   Governor Newsom’s March 4, 2020 Emergency Order.

25           58.        On March 5, 2020, Ken Cutler, who was then serving as the Public Health

26   Officer for Nevada County, issued a Declaration of Local Health Emergency pursuant to
27   2
       https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
28   19/CaliforniaHealthEquityMetric.aspx (November 10, 2020).
     3
       Id.
                                                       12
                                                  COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 13 of 35



1    Section 101080 of the California Health and Safety Code.

2           59.      On March 10, 2020, the Board of Supervisors of Nevada County enacted

3    Resolution 20-062 proclaiming a local emergency by reason of COVID-19. The Proclamation

4    invoked the authority of Sections 8630 and 54956.5 of the California Government Code.

5           60.      On March 24, 2020, Ken Cutler, who was then serving as the Public Health

6    Officer for Nevada County, acting under color of state law, issued an Order entitled

7    “Clarification of Governor’s and State Officer’s ‘Stay-at-Home’ Order as related to Lodging

8    Facilities. The Order was amended on May 21, 2020.

9           61.      On April 15, 2020, Ken Cutler, who was then serving as the Public Health

10   Officer for Nevada County, issued a Stay-at-Home Order pursuant to California Health and

11   Safety Code sections 101030, 120100, et seq., and Section 2501 of Title 17 of the California

12   Code of Regulations. The Order invoked and incorporated by reference, among others,

13   Governor Newsom’s March 4, 2020 Emergency Order and March 19, 2020 Executive Order

14   N-33-20, and the Supervisor Defendants’ March 10, 2020 Resolution 20-062. Dr. Cutler

15   issued an Amended Order on April 27, 2020.

16          62.      On October 1, 2020, the Nevada County Department of Public Health issued an

17   Order restricting the conditions under which live music can be presented at bars, restaurants

18   and wineries.
19          63.      The restrictions in place by virtue of the Orders, Proclamations and Resolutions

20   of the County Defendants and their employees and agents, as alleged above, imposed

21   restrictions on plaintiffs that were and continue to be at least as restrictive as those imposed by

22   the Orders and restrictions implemented by the State Defendants.

23          64.      The Orders, Proclamations and Resolutions implemented by the County

24   Defendants and their agents and employees as alleged above were issued on the authority of

25   the Supervisor Defendants and were the official policy of Nevada County.

26          65.      Plaintiffs have repeatedly asked the County Defendants what they can do to
27   resume their indoor operations safely, only to be rebuffed. Plaintiffs have researched and

28   discovered multiple effective means of preventing infection and transmission of COVID-19
                                                      13
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 14 of 35



1    within restaurant businesses. Plaintiffs have requested meetings with the County Defendants to

2    propose ways in which such means could be utilized to allow restaurants to open safely, but

3    such requests for meetings have been denied.

4            66.     Plaintiffs and other restaurant owners are well-versed in appropriate practices to

5    prevent the spread of contagion and illnesses within a restaurant setting. Implementing

6    appropriate sanitary and hygiene practices and to ensure customer safety is an everyday

7    practice in the restaurant business.

8            67.     Restaurants in Nevada County are also subject to regular mandatory health and

9    safety inspections by both state and local health officials.

10                               NEVADA COUNTY IRRATIONALLY

11            DISCRIMINATED AGAINST PLAINTIFFS IN THE ENFORCEMENT

12          OF HEALTH MEASURES AND USED STATE ACTION TO RETALIATE

13     AGAINST AND SILENCE PLAINTIFFS’ PROTECTED EXPRESSIVE ACTIVITY

14           68.     Rather than working with plaintiffs to allow them to resume their full scope of

15   business activities and exercise their fundamental right to pursue a lawful vocation, the County

16   Defendants intentionally treated plaintiffs differently than other, similarly situated, restaurant

17   businesses without any rational basis. The County Defendants have also retaliated against

18   plaintiffs for exercising their First Amendment rights to free speech and association and to
19   seek a redress of grievances. The Nevada County defendants have thereby attempted to silence

20   plaintiff’s legitimate expressive activities.

21           69.     On July 21, 2020, the County Defendants, acting pursuant to the Orders and

22   restrictions imposed by the State Defendants and the Nevada County Defendants, as alleged

23   above, served Friar Tuck’s and Old Town Café with orders requiring immediate closure and

24   threatening the imposition of fines, citing an “imminent and substantial health hazard.”

25   However, no specific finding was provided substantiating the existence of an imminent and

26   substantial health hazard. The closure orders were arbitrary and capricious and violated these
27   plaintiffs’ due process rights under the Fourteenth Amendment.

28           70.     The County Defendants’ closure orders also intentionally subjected Friar
                                                      14
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 15 of 35



1    Tuck’s and Old Town Café to differential enforcement of public health measures without any

2    rational basis. Friar Tuck’s and Old Town Café were closed for allegedly failing to follow the

3    July 13, 2020 Public Health Officer Order requiring restaurants to cease providing indoor

4    dining service. However, no such closure order was imposed on, Mezé, a restaurant located in

5    Grass Valley immediately adjacent to Old Town Café, which was operating no differently than

6    these plaintiffs. The County Defendants also failed to impose closure orders on Grass Valley

7    Brewing Company and Thirsty Barrel Taphouse and Grill. Both are restaurants in Grass

8    Valley that were operating what would be considered indoor dining areas under the Orders and

9    restrictions in place at the time Friar Tuck’s and Old Town Café were closed by the County

10   Defendants.

11          71.     When the County Defendants issued the notices of immediate closure, Old

12   Town Café, in the exercise its constitutional rights to free speech and association to and seek a

13   redress of grievances, asked patrons, family, and friends to write to the County Defendants to

14   express opposition to the shutdown of local restaurants.

15          72.     Following the imposition of closure orders and the levying of fines on Friar

16   Tuck’s and Old Town Café, these plaintiffs organized the Coalition.

17          73.     In response, the County Defendants coerced plaintiffs to forego their First

18   Amendment rights.
19          74.     During discussions and communications with defendant Irani and defendant

20   Elliott, defendant Elliot stated that as a condition to reinstituting the operating permits of, and

21   reducing the fines imposed on, Friar Tuck’s, Old Town Café, and Coalition members,

22   plaintiffs were “to behave” and stop asking people to write letters to county and local officials.

23          75.     The County Defendants and their agents have directly threatened retaliation

24   against Friar Tuck’s, Old Town Café and Coalition members for the exercise of their

25   constitutional rights by refusing to negotiate reductions in fines. Defendant Elliott stated that

26   plaintiffs’ establishment of the Coalition would be considered as grounds to refuse to negotiate
27   a lowering of the fines imposed upon Friar Tuck’s, Old Town Café and members of the

28   Coalition.
                                                      15
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 16 of 35



1           76.     The foregoing retaliation against plaintiffs and efforts to coerce plaintiffs to

2    forego the exercise of their First Amendment rights were undertaken on behalf of the

3    Supervisor Defendants and were the official policy of Nevada County.

4         PLAINTIFFS WILL CONTINUE TO SUFFER SIGNIFICANT HARM FROM

5      IMPLEMENTATION AND ENFORCEMENT OF COVID-19-RELATED ORDERS

6           77.     After the implementation of the August 28, 2020 Order of the State Public

7    Health Officer, Friar Tuck’s and Old Town Café and members of the Coalition were able to

8    serve sit down patrons at only 25% of indoor capacity and at outdoor tables, and since

9    September 22, 2020, have been able to serve sit down patrons at only 50% of indoor capacity

10   and at outdoor tables.

11          78.     Friar Tuck’s and Old Town Café border busy main streets in Nevada City and

12   Grass Valley, respectively. Requiring these plaintiffs and Coalition members to serve

13   customers outdoors has exposed their customers and employees to various hazards, including

14   motor vehicle traffic, exhaust fumes, noise, ambient heat, and rain. These hazards have

15   diminished the volume of business of these plaintiffs.

16          79.     Nevada County is now entering the Fall Season in which it experiences regular

17   rain and snowstorms as well as low temperatures during both day and night. These seasonal

18   weather conditions will soon prevent Friar Tuck’s, Old Town Café and Coalition members
19   from continuing to be able to serve their sit-down customers outdoors. Should Friar Tuck’s

20   and Old Town Café be unable to resume indoor service at full capacity, Friar Tuck’s and Old

21   Town Café will soon cease to be viable economic business enterprises, with resulting damage

22   to Friar Tuck’s, Old Town Café and the plaintiff owners of such enterprises. Members of the

23   Coalition are also threatened with insolvency should they be unable to resume indoor service

24   at full capacity before seasonal weather prevents them from serving sit-down customers

25   outdoors.

26          80.     Furthermore, even if indoor dining is permitted, under the August 28, 2020,
27   Order issued by the State Public Health Officer, restaurants will at most be permitted to

28   resume indoor service at only 50% of their previous indoor seating capacities. This restriction
                                                     16
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 17 of 35



1    further threatens Friar Tuck’s, Old Town Café and Coalition members with insolvency.

2           81.     Since September 2020, Northern California has experienced widespread and

3    severe wildfires. These fires have resulted in a significant amount of smoke and other ambient

4    particulate matter in the Nevada County area, leading to air quality indices considered

5    hazardous to human health. As a result of the County Defendants’ enforcement of the

6    requirement that Friar Tuck’s, Old Town Café and Coalition members limit indoor seating

7    capacity and serve other sit-down customers only in outdoor areas, customers have been

8    subjected to the health hazards arising from wildfires. The hazards to which plaintiffs’

9    customers have been subjected have diminished patronage and the revenues of Friar Tuck’s,

10   Old Town Café and Coalition members

11          82.     Nevada County continues to experience the wildfire season as of the filing of

12   the Complaint in this matter. As a result, Nevada County will almost certainly continue to

13   experience air quality hazardous to human health. In the event of other future, major fires,

14   many if not most local evacuees and visiting first responders would be exposed to the hazards

15   created by the wildfires should they dine at Friar Tuck’s, Old Town Café or Coalition

16   members’ businesses while the Orders and restrictions at issue in this matter remain in place

17   and are enforced by the County Defendants. These reasonably anticipated circumstances,

18   should they occur, would also reduce the patronage and revenues generated by Friar Tuck’s,
19   Old Town Café and Coalition members.

20          83.     Despite the ongoing and anticipated future hazards arising from wildfires, the

21   County Defendants have refused requests to grant temporary waivers to Friar Tuck’s, Old

22   Town Café and Coalition members permitting them to serve patrons indoors at full capacity.

23                           NEVADA COUNTY HAS EXPERIENCED

24                      RELATIVELY LITTLE IMPACT FROM COVID-19

25          84.     During the seven-month period since the Governor proclaimed a State of

26   Emergency, Nevada County has experienced relatively little impact from COVID-19.
27          85.     As of November 10, 2020, Nevada County, with a population of approximately

28   100,000, has on information and belief, experienced a total of 768 cases of COVID-19. On
                                                     17
                                               COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 18 of 35



1    information and belief, of this number, 632 cases have recovered. In addition, on information

2    and belief, of the 85 current cases of COVID-19 as of October 19, 2020, only 3 cases require

3    hospitalization.

4           86.      Of the total number of COVID-19 cases in Nevada County, there have been 9

5    deaths attributed to the virus since the State of Emergency was proclaimed. On information

6    and belief, each of these 9 deaths involved patients of advanced age with multiple

7    comorbidities or concurrent terminal diseases, including in at least one case, stage 4 cancer.

8           87.      During the period May 7 through July 13, 2020, plaintiffs Friar Tuck’s and Old

9    Town Café, Coalition members and other restaurants in Nevada County were fully reopened

10   for indoor dining. On information and belief, there is no evidence that this resulted in an

11   increase in COVID-19 cases in Nevada County or elsewhere.

12         88.       As of the date of the filing of the Complaint in this matter, defendants have

13   provided no evidence linking the operation of sit-down dining with the transmission of

14   COVID-19 in Nevada County.

15          89.      On information and belief, as of the filing of the Complaint, there is no

16   evidence that a case of COVID-19 can be traced to restaurant businesses in Nevada County.

17                                    FIRST CAUSE OF ACTION

18                (42 U.S.C. § 1983-Fourteenth Amendment Substantive Due Process)
19          90.      Plaintiffs incorporate by reference as if fully restated here the foregoing

20   allegations.

21          91.      The Due Process Clause of the Fourteenth Amendment includes a substantive

22   component that bars arbitrary wrongful, state action regardless of the fairness of the

23   procedures employed. Zinermon v. Bosch, 494 U.S. 113, 125 (1990).

24          92.      The right of citizens to support themselves by engaging in a chosen lawful

25   occupation or business is deeply rooted in our nation’s legal and cultural history and has long

26   been recognized as a component of the liberty and property interests protected by the
27   Fourteenth Amendment. Truax v. Raich, 239 U.S. 33, 41 (1915); Piecknick v. Comm of Pa., 36

28   F.3d 1250, 1259 (3d Cir. 1994) (citing Green v. McElroy, 360 U.S 474, 492 (1959); Truax,
                                                      18
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 19 of 35



1    239 U.S. at 41); Medina v. Rudman, 545 F.2d 244, 250 (1st Cir. 1976). See also Meyer v.

2    Nebraska, 262 U.S. 390, 399 (1923).

3           93.     The Fourteenth Amendment also prohibits government action that arbitrarily

4    infringes the fundamental liberty interest of citizens to travel, be out and about in public,

5    associate, and simply be left alone while otherwise acting in a lawful manner. City of Chicago

6    v. Morales, 527 U.S. 41, 53-54 (1999); Aptheker v. Secretary of State, 378 U.S. 500, 520

7    (1964); Kent v. Dulles, 357 U.S. 116, 126 (1958) (right to travel includes interstate and

8    intrastate travel) ; Lutz v. City of York, 899 F.2d 255, 268 (3d Cir. 1990); See also

9    Papachristou v. City of Jacksonville, 405 U.S. 156 (1972).

10          94.     The substantive due process component of the Fourteenth Amendment forbids

11   the government from infringing upon fundamental liberty interests regardless of the process

12   provided unless the infringement survives review under strict scrutiny. See, e.g. Memorial

13   Hospital v. Maricopa County, 415 U.S. 250, 257-258 (1974); Dunn v. Blumstein, 405 U.S.

14   330, 339-341 (1972); Shapiro v. Thompson, 394 U.S. 618, 638 (1969), Maher v. Roe, 432 U.S.

15   464, 488 (1977).

16          95.     The Orders and restrictions at issue in this matter cannot be sustained even

17   under the less-exacting standard that the state action in question must be narrowly tailored to

18   serve a compelling state interest. Reno v. Flores, 507 U.S. 292, 301-302 (1993).
19          96.     The imposition of lockdowns requiring vast segments of the population to

20   remain at home regardless of their status as a carriers of disease is on its face arbitrary and not

21   narrowly tailored to serve a compelling public interest. Remarkably, despite multiple changes

22   in the Orders, the State Public Health Officer’s stay-at-home order of March 19, 2020 remains

23   in effect as of the filing of this Complaint. Such broad-ranging and sweeping measures have

24   never been previously employed to prevent the spread of disease. Mitigation efforts in

25   response to the Spanish Flu pandemic—the most deadly pandemic in American history—did

26   not come close to imposing restrictions comparable to the lockdown order and business
27   closures and restrictions imposed and enforced by defendants. Although this nation has been

28   faced with many epidemics and pandemics, governments have never responded with
                                                      19
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 20 of 35



1    lockdowns of entire populations and shutdowns of significant sectors of the economy for

2    extended and indefinite periods.

3           97.     Neither general lockdown measures, wide-ranging business closures nor

4    prohibitions on public gatherings can be justified as quarantines. Quarantine orders may be

5    permitted as to infected individuals, but not the public at large. Robinson v. State of California,

6    370 U.S. 660, 666 (1962). “Before exercising their full powers to quarantine, state official

7    must show that ‘reasonable ground exists to support the belief” that the person so held is

8    infected. In re Martin, 83 Cal.App.2d 164, 167 (1948) (citation and internal quotes omitted).

9    Public health officials must be able to show “probable cause to believe the person so held has

10   an infectious disease …” Id. California courts have found that “a mere suspicion [of a

11   contagious disease], unsupported by facts giving rise to reasonable or probable cause, will

12   afford no justification at all for depriving persons of their liberty and subjecting them to virtual

13   imprisonment under a purported order of quarantine.” Ex parte Arata, 52 Cal. App. 380, 383

14   (1921). The lockdown and business closure and public gathering provisions of the Orders at

15   issue apply broadly to persons, businesses, and lawful gatherings without any specific showing

16   of infection or of the probability of transmission.

17          98.     Evidence and analysis available since at least May 2020 further establish that

18   the state actions at issue in this matter—widespread population lockdowns, widespread
19   business closures and restrictions, and pervasive restrictions on the right of the people to

20   travel, associate, and assemble to pursue lawful spiritual, political, economic, and social

21   ends—cannot be justified as rationally necessary to protect public health.

22          99.     At a press conference on March 19, 2020, defendant Newsom repeatedly said

23   the rationale for the March 19, 2020, Order was to “bend the curve” to slow down

24   transmission of COVID-19 enough to reduce the strain of an expected, large influx of COVID-

25   19 cases was anticipated to produce.4 Newsom predicted a 20 percent hospitalization rate and

26   56 percent infection rate in California. Had these predictions proven accurate, California
27   4
      The March 19, 2020 press briefing is available at:
28   https://www.youtube.com/watch?v=8OeyeK8-S5o (November 10, 2020). (See also 3/19/20
     EO-N-33-20 and Order of the State Public Health Officer.)
                                                      20
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 21 of 35



1    would have experienced 25.5 million infections, over 5 million total hospitalizations, nearly

2    100,000 simultaneous hospitalizations, and a shortfall of 9,336 hospital beds.5

3           100.    While the March 19, 2020 Order was arguably reasonable as a short term

4    measure taken with limited information, epidemiological evidence has long since

5    demonstrated that there is no rational basis for believing that the sweeping restrictions still in

6    place are necessary to achieve the goal of bending the curve or combating COVID-19.

7           101.    As of May 5, 2020, within seven weeks after Newsom’s announcement,

8    the California Department of Public Health reported the total number of confirmed cases

9    requiring hospitalization—including ICU treatment—was 4,474.6 As of May 5, 2020,

10   according to the California Department of Public Health, the total number of suspected

11   COVID-19 cases requiring hospitalization, including ICU treatment, was 1,622.7 Adding these

12   together yields a total of 6,096 patients requiring hospitalization statewide.

13          102.    Current hospitalizations, and ICU usage attributable to COVID-19 demonstrate

14   that the need to bend the curve has not re-emerged. According to data provided by the

15   California Department of Public Health, as of November 10, 2020, there were 3,001

16   hospitalizations and 859 patient in ICU units with confirmed cases of COVID-19 and 667

17   hospitalizations and 102 patient in ICU units with suspected cases of COVID-19.8 Adding

18   these figures yields a total of 4,609 patients requiring hospitalization statewide.
19          103.    Without minimizing the impact of these cases on the infected individuals, their

20   families and the community, these numbers are not even in the general vicinity of the

21   predictions that Governor Newsom relied upon in issuing the March 19, 2020, Order.

22          104.    The factual predicates for the March 19, 2020, Order have proven inaccurate by

23   orders of magnitude. California did not use the hospital ship provided by the United States

24

25   5
       Id.
     6
       https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx
26   (May 7, 2020).
27
     7
       Id.
     8
       https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx
28   (November 10, 2020).
                                                      21
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 22 of 35



1    Navy in response to Governor Newsom’s March 4, 2020 letter to President Trump. There has

2    been no shortfall of hospital beds, ICU units, or ventilators. No COVID-19 patient in

3    California has been denied needed medical attention because the health care system was

4    overtaxed.

5           105.    As early as April 16, 2020, Governor Newsom himself stated that the goal of

6    bending and arguably flattening the curve had been achieved.9

7           106.    The grossly exaggerated predictions relied on by Governor Newsom in issuing

8    the Orders and restrictions at issue appear to have been based on extremely high effective rates

9    of transmission reported in Wuhan, China, when the virus first emerged.

10          107.    In addition, a number of studies of antibody tests conducted as early as April

11   2020 have concluded that the virus has spread through the population far more widely than is

12   indicated by positive test results. While none of these studies is conclusive, they have been

13   consistent in concluding that the virus has spread through the population at rates from ten to

14   fifty times greater than the incidence of infection derived from positive test results. Higher

15   overall rates of transmission means that negative outcomes from COVID-19 -hospitalizations,

16   ICU use and deaths- are far less frequent as a percentage of total infections than indicated by

17   calculating the rate of these outcomes as a percentage of positive test results.

18          108.    Effective lowering of the transmission and lethality of the virus can be achieved
19   by less restrictive means that are narrowly tailored to the risks presented by COVID-19. Eight

20   in ten deaths from COVID-19 occurred to those age 65 or older, and of those deaths, more

21   than 50% were 85 or older.10 Those suffering from preexisting conditions such as diabetes,

22   hypertension, and heart disease also face grossly disproportionate risks from COVID-19.

23   Measures to protect vulnerable populations combined with appropriate hygiene measures are

24   sufficient to combat the spread and negative outcomes of COVID-19. This is demonstrated by

25

26   9
      https://www.rev.com/blog/transcripts/gov-gavin-newsom-california-covid-19-briefing-
27   transcript-april-16 (November 10, 2020).

28
     10
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html
     (November 10, 2020).
                                                      22
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 23 of 35



1    the COVID-19 outcomes achieved in Taiwan and Sweden without implementing sweeping

2    lockdown measures and business closures and restrictions.

3              109.   The wide-ranging restrictions at issue, imposed for extended and indefinite

4    periods, are not only not narrowly tailored to serve the purpose of promoting public health,

5    they are also deleterious to public health.

6              110.   The irrationality and negative health outcomes associated with the restrictions

7    at issue are demonstrated by the Great Barrington Declaration, a statement authored by three

8    respected epidemiologists: Dr. Martin Kulldorf, professor of Medicine at Harvard, Dr. Sunetra

9    Gupta, professor at Oxford University and Dr. Jay Bhattacharya, professor at Stanford. The

10   Great Barrington Declaration has since been endorsed by 11,482 medical and public health

11   scientists and 34,116 medical practitioners.11 The Great Barrington Declaration merits

12   quotation in full.

13             As infectious disease epidemiologist and public health scientists we have
               grave concerns about the damaging physical and mental health impact of
14             prevailing COVID-19 policies, and recommend an approach we call Focused
               Protection.
15
               Coming from both right and left, and around the world, we have devoted our
16             careers to protecting people. Current lockdown policies are producing
               devastating effects on short and long-term public health. The results (to name
17             a few) include lower childhood vaccination rates, worsening cardiovascular
               disease outcomes, fewer cancer screenings and deteriorating mental health-
18             leading to greater excess mortality in years to come, with the working class
               and younger members of society carrying the heaviest burden. Keeping
19             students out of school is a grave injustice.

20             Keeping these measures in place until a vaccine is available will cause
               irreparable damage, with the underprivileged disproportionately harmed.
21
               Fortunately, our understanding of the virus is growing. We know that
22             vulnerability to death from COVID-19 is more than a thousand-fold higher in
               the old and infirm than in the young. Indeed, for children, the threat of
23             COVID-19 is less dangerous than many other harms, including influenza.

24             As immunity builds in the population, the risk of infection to all -including the
               vulnerable- falls. We know that all populations will eventually reach herd
25             immunity – i.e. the point at which the rate of new infections is stable – and
               that this can be assisted by (but is not dependent upon) a vaccine. Our goal
26             should therefore be to minimize mortality and social harm until we reach herd
               immunity.
27

28
     11
          https://gbdeclaration.org/view-signatures (November 10, 2020).
                                                       23
                                                   COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 24 of 35


               The most compassionate approach that balances the risks and benefits of
1              reaching herd immunity, is to allow those who are at minimal risk of death to
               lead their lives normally to build up immunity to the virus through natural
2              infection, while better protecting those who are at highest risk. We call this
               Focused Protection.
3
               Adopting measures to protect the vulnerable should be the central aim of
4              health responses to COVID-19. By way of example, nursing homes should
               use staff with acquired immunity and perform PCR testing of other staff and
5              all visitors. Staff rotation should be minimized. Retired people living at home
               should have groceries and other essentials delivered to their home. When
6              possible, they should meet family members outside rather than inside. A
               comprehensive list of measures, including approaches to multigenerational
7              households, can be implemented, and is well within the scope and capability
               of public health professionals.
8
               Those who are not vulnerable should immediately be allowed to resume life as
9              normal. Simple hygiene measures, such has hand-washing and staying home
               when sick should be practiced by everyone to reduce the herd immunity
10             threshold. Schools and universities should be open for in-person teaching.
               Extracurricular activities, such as sports, should be resumed. Young, low-risk
11             adults should work normally, rather than from home. Restaurants and
               businesses should be open. Arts, music, sport and other cultural activities
12             should resume. People who are more at risk may participate if they wish,
               while society as a whole enjoys the protections conferred on the vulnerable by
13             those who have built up herd immunity.12
14             111.     A policy that promotes one positive outcome -the reduction of the negative

15   effects of COVID-19- without considering the countervailing negative effects of the policy

16   itself is the very definition of arbitrary, particularly when alternative measures are available

17   that would effectively promote all desired outcomes. There is no reason to believe that the

18   negative health outcomes associated with the coercive state actions at issue were considered by
19   defendants in formulating the Orders, restrictions and enforcement measures at issue in this

20   matter.

21             112.     The September 30, 2020 equity metric incorporated in the August 28, 2020

22   Order is arbitrary insofar as it requires all counties to submit a plan as a condition to moving to

23   a lower tie, i.e., a lower level of restrictions. The required plan has no bearing on whether the

24   conditions justifying the exercise of emergency power -the spread of COVID-19 and the

25   incidence of the resulting negative health effects- prevail at levels justifying a particular level

26   of restrictions.
27

28
     12
          https://gbdeclaration.org/ (November 20, 2020).
                                                       24
                                                  COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 25 of 35



1             113.     The indefinite duration of the measures at issue is a further indication that the

2    measures are arbitrary. Governor Newsom indicated in public remarks in April 2020 that

3    living under emergency orders is the new normal for the next 12-18 months.13 Little has

4    changed in the intervening months to change the picture. The stay-at-home Order imposed on

5    March 19, 2020, remains in effect. The August 28, 2020, Order, as modified by the September

6    30, 2020 equity component, is in effect indefinitely. Under this Order, the best plaintiffs can

7    hope for is reopening their restaurants at 50% capacity.

8             114.     The ever-changing requirements imposed on plaintiffs and other businesses and

9    organizations are a further indication of the arbitrary nature of the measures at issue. Plaintiffs

10   have been prohibited from offering indoor service, had the restriction lifted subject to

11   conditions, only to have indoor dining banned again. Condition upon condition is imposed,

12   with the County Defendants micromanaging the presentation of music at plaintiffs’

13   restaurants, including a requirement that all singers must be no closer than ten feet to other

14   musicians or patrons. Perpetually changing and ever-expanding restrictions imposed by

15   executive fiat are hallmarks of arbitrary rule. Even recourse to political means to modify the

16   measures at issue has been compromised by the Governor’s exercise of emergency powers.

17   Governor Newsom invoked emergency powers to unilaterally change the state’s voting rules

18   for the November 2020 general election to require that all registered voters be sent vote-by-
19   mail ballots.14

20            115.     The designation of essential and non-essential businesses, i.e., those allowed to

21   operate, under the Orders and restrictions at issue is also characterized by arbitrary

22   distinctions. While some businesses that have been allowed to operate are clearly critical to

23   human needs during an emergency, other preferred businesses have been allowed to operate

24   notwithstanding the fact that they pose risks equal to or greater than other businesses deemed

25   non-essential. In response to lobbying, the State Defendants amended the list of “essential”

26   businesses to include cannabis retailers. Under current guidelines, film, television and music
27

28
     13
          https://www.youtube.com/watch?v=wQW0QGthFV4 (November 10, 2020).
     14
          Executive Order N-64-20, May 8, 2020
                                                        25
                                                  COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 26 of 35



1    production has been allowed to resume,15 despite the fact that these activities involve indoor

2    activity comparable to restaurants and other hospitality and entertainment venues. At the same

3    time, plaintiffs have been subjected to regulations imposed by the County Defendants that all

4    but preclude the presentation of live music.

5              116.   The designation of essential and non-essential businesses also arbitrarily places

6    the burden of stopping the spread of COVID-19 on a limited class of persons and businesses.

7    By way of example, entertainment venues, tourist destinations, restaurants and wineries have

8    been and continue to be either shutdown or severely circumscribed in their operations.

9    Businesses providing personal services—such as barbers, cosmetologists, nail salons and even

10   doctors and other medical professionals not providing treatment for COVID-19—have been

11   similarly restricted in their operations and completely shut down at times. Meanwhile certain

12   segments of the economy—such as large discount and hardware retailers—have remained in

13   operation continuously and have even experienced increases in revenues and profits.

14   Furthermore, defendants’ restrictions on indoor dining took effect at a time when many

15   residents of Nevada County were evacuated due to surrounding fires, or when numerous

16   members of state and local firefighting units were deployed to the area. These residents and

17   local and visiting firefighters had limited access to personal kitchens or cooking equipment. In

18   these circumstances, the provision of dining in local restaurants was an essential service.
19   Defendants nevertheless continued to impose substantial restrictions on plaintiffs’ ability to

20   serve the needs of these individuals.

21             117.   Under the legal authority under which they purport to act, defendants are able to

22   reinstate any previously imposed Orders and restrictions if preliminary and permanent

23   injunctive relief is not granted.

24             118.   Plaintiffs have been damaged by the unconstitutional Orders and restrictions

25   imposed and enforced by defendants.

26   ///
27   ///

28
     15
          https://covid19.ca.gov/industry-guidance/#music-tv-film (November 10, 2020).
                                                      26
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 27 of 35



1            119.    Plaintiffs have no adequate remedy at law and will suffer irreparable harm to

2    their protected liberty and property interests unless the court enjoins enforcement of the

3    unconstitutional Orders and restrictions imposed by defendants.

4            120.    Plaintiffs are entitled to declaratory relief and temporary, preliminary, and

5    permanent injunctive relief invalidating or restraining enforcement of the unconstitutional

6    Orders and restrictions imposed by defendants.

7                                    SECOND CAUSE OF ACTION

8                    (42 U.S.C. § 1983-Fourteenth Amendment Procedural Due Process)

9            121.    Plaintiffs incorporate by reference as if fully restated here the foregoing

10   allegations.

11           122.    Procedural protections must be afforded when the government acts to deprive

12   individuals of protected liberty or property interests. Matthews v. Eldridge, 424 U.S. 319, 322

13   (1976). Procedural due process does not forbid the government from depriving individuals of a

14   protected interest, but rather requires the government to employ adequate procedures that

15   ensure the fairness of any deprivation. See McNabb v. United States, 318 U.S. 332, 347

16   (1943). The “involuntary confinement of an individual for any reason, is a deprivation of

17   liberty which the State cannot accomplish without due process of law.” O’Connor v.

18   Donaldson, 422 U.S. 563, 580 (1975).
19           123.    Defendants have deprived plaintiffs of their protected liberty and property

20   interests without providing notice and an opportunity to be heard. Defendants have imposed

21   Orders and restrictions with the force of law through the exercise of executive power without

22   providing an opportunity for plaintiffs and other members of the public to contest or challenge

23   the resulting limitations on their fundamental rights. The Orders and restrictions have been in

24   place in one form or another for over seven months and remain in effect for an indefinite

25   period into the future.

26           124.    Under the legal authority under which they purport to act, defendants are able to
27   reinstate any previously imposed Orders and restrictions if preliminary and permanent

28   injunctive relief is not granted.
                                                      27
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 28 of 35



1           125.    Plaintiffs have been damaged by the unconstitutional Orders and restrictions

2    imposed and enforced by defendants.

3           126.    Plaintiffs have no adequate remedy at law and will suffer irreparable harm to

4    their protected liberty and property interests unless the court enjoins enforcement of the

5    unconstitutional Orders and restrictions imposed by defendants.

6           127.    Plaintiffs are entitled to declaratory relief and temporary, preliminary and

7    permanent injunctive relief invalidating or restraining enforcement of the unconstitutional

8    Orders and restrictions imposed by defendants.

9                                     THIRD CAUSE OF ACTION

10                   (42 U.S.C. § 1983-Fourteenth Amendment Equal Protection)

11          128.    Plaintiffs incorporate by reference as if fully restated here the foregoing

12   allegations.

13          129.    The Fourteenth Amendment to the United States Constitution requires states to

14   govern impartially. Classifications that subject similarly situated persons or classes of persons

15   to differing treatment violate the equal protection guarantee of the Fourteenth Amendment.

16          130.    Strict scrutiny applies to classifications that impinge on fundamental rights. San

17   Antonio Ind. School Dist. v. Rodriguez, 411 U.S. 1, 17 (1973).

18          131.    The Orders and restrictions imposed by defendants impinge on the fundamental
19   rights of plaintiffs and the people of the State of California to freedom from confinement and

20   to travel, associate, engage in business and trade, seek gainful employment and generally be

21   left alone to engage in otherwise lawful pursuits.

22          132.    The Orders and restrictions imposed by defendants are based on arbitrary

23   classifications and criteria that are not rationally related to promoting public health, that

24   promote the interests of favored groups without reference to the impact of the activities in

25   question on the transmission of COVID-19 and that shift the burden of the response to

26   COVID-19 to a limited class of persons and businesses.
27          133.    The right to equal protection guaranteed by the Fourteenth Amendment is also

28   violated by enforcement measures that intentionally, and without rational basis, treat persons
                                                      28
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 29 of 35



1    or groups differently from others similarly situated. Vill. of Willowbrook v. Olech, 528 U.S.

2    562, 564 (2000) (per curiam); N. Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir.

3    2008). The County Defendants have violated plaintiffs’ right to equal protection by

4    intentionally enforcing health regulations and the Orders and restrictions at issue differently

5    against Friar Tuck’s and Old Town Café from similarly situated restaurants.

6            134.    Under the legal authority under which they purport to act, defendants are able to

7    reinstate any previously imposed Orders and restrictions if preliminary and permanent

8    injunctive relief is not granted.

9            135.    Plaintiffs have been damaged by the Orders and restrictions imposed and

10   enforced by defendants.

11           136.    Plaintiffs have no adequate remedy at law and will suffer irreparable harm to

12   their protected liberty and property interests unless the court enjoins enforcement of the

13   unconstitutional Orders and restrictions imposed by defendants.

14           137.    Plaintiffs are entitled to declaratory relief and temporary, preliminary and

15   permanent injunctive relief invalidating or restraining enforcement of the unconstitutional

16   Orders and restrictions imposed by defendants.

17                                   FOURTH CAUSE OF ACTION

18                                 (42 U.S.C. § 1983-Fifth Amendment)
19           138.    Plaintiffs incorporate by reference as if fully restated here the foregoing

20   allegations.

21           139.    The Takings Clause of the Fifth Amendment of the U.S. Constitution provides

22   that private property shall not "be taken for public use, without just compensation." U.S.

23   Const. Amend. V.

24           140.    “The Fifth Amendment…was designed to bar Government from forcing people

25   alone to bear public burdens which, in all fairness and justice, should be borne by the public as

26   a whole.” Armstrong v. United States, 364 U.S. 40, 49 (1960).
27           141.    Defendants’ imposition and enforcement of Orders restricting the operation of

28   plaintiffs’ businesses for an indefinite period and having no stated end date has caused both a
                                                      29
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 30 of 35



1    regulatory and physical taking of plaintiffs’ property without just compensation. At a

2    minimum, defendants’ Orders and restrictions have effected a partial taking. See Penn Central

3    Transportation Co. v. New York City, 438 U.S. 104, 124 (1978). Defendants’ unprecedented

4    and highly disruptive Orders and restrictions have significantly reduced plaintiffs' revenues,

5    profits and income, resulting in significant uncompensated harm to plaintiffs’ distinct,

6    investment-backed expectations in their businesses. If defendants’ unconstitutional Orders and

7    restrictions are not preliminarily and permanently enjoined, plaintiffs are threatened with the

8    imminent total loss of their protected property interests in their investments, revenues, profits,

9    income and the value of their businesses.

10           142.    Under the legal authority under which they purport to act, defendants are able to

11   reinstate any previously imposed Orders and restrictions if preliminary and permanent

12   injunctive relief is not granted.

13           143.    Plaintiffs have been damaged by the unconstitutional Orders and restrictions

14   imposed and enforced by defendants.

15           144.    Plaintiffs have no adequate remedy at law and will suffer irreparable harm to

16   their protected property interests unless the court enjoins enforcement of the unconstitutional

17   Orders and restrictions imposed by defendants.

18           145.    Plaintiffs are entitled to declaratory relief and temporary, preliminary and
19   permanent injunctive relief invalidating or restraining enforcement of the unconstitutional

20   Orders and restriction imposed by defendants.

21                                       FIFTH CAUSE OF ACTION

22                                (42 U.S.C. § 1983-Commerce Clause)

23           146.    Plaintiffs incorporate by reference as if fully restated here the foregoing

24   allegations.

25           147.    The Commerce Clause of the United States Constitution provides that the

26   United States Congress shall have the power "[t]o regulate Commerce with foreign Nations,
27   and among the several States, and with the Indian Tribes." U.S. Const., Art. I, Section 8,

28   Clause 3.
                                                      30
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 31 of 35



1            148.    The Commerce Clause prohibits states from exercising sovereign authority that

2    excessively burdens interstate commerce. "[T]he incantation of a purpose to promote the

3    public health or safety does not insulate a state law from Commerce Clause attack. Regulations

4    designed for that salutary purpose nevertheless may further the purpose so marginally, and

5    interfere with commerce so substantially, as to be invalid under the Commerce Clause."

6    Kassel v. Consol. Freightways Corp., 450 U.S. 662, 670 (1981).

7            149.    Friar Tuck’s, Old Town Café and Coalition members engage in substantial

8    interstate commerce and engage in activities that have a substantial effect on interstate

9    commerce. These plaintiffs purchase goods and services in interstate commerce and serve

10   travelers who visit California from other states and foreign countries.

11           150.    Residents and businesses in the State of California engage in billions, if not

12   trillions, of dollars of interstate commerce through employment, the purchase and sale of

13   goods and services, and by serving thousands, if not millions, of travelers who visit California

14   annually from other states and foreign countries.

15           151.    The Orders and restrictions imposed and enforced by defendants excessively

16   burden interstate commerce by precluding plaintiffs and the people of California from

17   engaging in substantial and wide-ranging economic, business and employment activities.

18           152.    Under the legal authority under which they purport to act, defendants are able to
19   reinstate any previously imposed Orders and restrictions if preliminary and permanent

20   injunctive relief is not granted.

21           153.    Plaintiffs have been damaged by the unconstitutional Orders and restrictions

22   imposed and enforced by defendants.

23           154.    Plaintiffs have no adequate remedy at law and will suffer irreparable harm to

24   their protected liberty and property interests unless the court enjoins enforcement of the

25   unconstitutional Orders and restrictions imposed by defendants.

26           155.    Plaintiffs are entitled to declaratory relief and temporary, preliminary and
27   permanent injunctive relief invalidating or restraining enforcement of the unconstitutional

28   Orders and restrictions imposed by defendants.
                                                      31
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 32 of 35



1                                    SIXTH CAUSE OF ACTION

2                                 (42 U.S.C. § 1983-First Amendment)

3           156.    Plaintiffs incorporate by reference as if fully restated here the foregoing

4    allegations.

5           157.    The First Amendment to the United States Constitution prohibits states from

6    infringing the right of the people to free speech and peaceful assembly and to petition the

7    government for a redress of grievances.

8           158.    The County Defendants have retaliated against plaintiffs for the exercise of

9    their rights to free speech, lawful assembly and to petition the government for a redress of

10   grievances by refusing to negotiate reductions in fines imposed on Friar Tuck’s, Old Town

11   Café and Coalition members unless plaintiffs cease these protected activities.

12          159.    The County Defendants used the threat of fines and continued closures imposed

13   on Friar Tuck’s, Old Town Café and Coalition members to coerce plaintiffs to forego the

14   exercise of their Constitutional rights to free speech, lawful assembly and to petition the

15   government for a redress of grievances.

16          160.    Plaintiffs have suffered damage to their protected liberty and property interests

17   -including unwarranted fines, continued restrictions upon and closures of their businesses- by

18   reason of the County Defendants’ retaliation and coercion in violation of plaintiffs’ First
19   Amendment rights.

20          161.    Plaintiffs have no adequate remedy at law and will suffer irreparable harm to

21   their protected liberty and property interests unless the court enjoins the County Defendants’

22   violations of their First Amendment rights.

23          162.    Plaintiffs are entitled to declaratory relief and temporary, preliminary and

24   permanent injunctive relief invalidating or restraining the County Defendants’ violations of

25   their First Amendment rights.

26   ///
27   ///

28   ///
                                                     32
                                                COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 33 of 35



1                                              PRAYER

2           Plaintiff prays for an Order awarding the following relief against the State Defendants:

3           A.     Preliminary and permanent injunctive relief precluding the enforcement of the

4     following Orders:

5                   1.     Governor Newsom’s March 4, 2020 Emergency Order;

6                   2.     Governor Newsom’s March 19, 2020 Emergency Order;

7                   3.     Governor Newsom’s May 4, 2020 Emergency Order;

8                   4.     The State Public Health Officer’s March 19, 2020 Order;

9                   5.     The State Public Health Officer’s August 28, 2020 Order;

10          B.     A judicial declaration that the following Orders violate plaintiffs’ rights under

11    the Fourteenth and Fifth Amendments to the United State Constitution:

12                 1.      Governor Newsom’s March 4, 2020 Emergency Order;

13                 2.      Governor Newsom’s March 19, 2020 Emergency Order;

14                 3.      Governor Newsom’s May 4, 2020 Emergency Order;

15                 4.      The State Public Health Officer’s March 19, 2020 Order;

16                 5.      The State Public Health Officer’s August 28, 2020 Order;

17          C.     Attorney’s fee and costs;

18          D.     All such other relief the court deems just and proper.
19          Plaintiff prays for an Order awarding the following relief against the County

20   Defendants:

21          A.     Preliminary and permanent injunctive relief precluding the enforcement of the

22   following Orders:

23                 1.      Governor Newsom’s March 4, 2020 Emergency Order;

24                 2.      Governor Newsom’s March 19, 2020 Emergency Order;

25                 3.      Governor Newsom’s May 4, 2020 Emergency Order;

26                 4.      The State Public Heath Officer’s March 19, 2020 Order;
27                 5.      The State Public Heath Officer’s August 28, 2020 Order;

28                 6.      The Supervisor Defendants’ Resolution 20-062;
                                                    33
                                               COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 34 of 35



1                    7.      The Nevada County Public Health Officer’s April 27, 2020 Order;

2                    8.      The Nevada County Public Health Officer’s October 1, 2020 Order;

3             B.     Preliminary and permanent injunctive relief prohibiting retaliation based upon,

4    and coercion to preclude, plaintiffs’ exercise of their First Amendment rights to freedom of

5    speech and assembly and to petition the government for a redress of grievances;

6             C.     A judicial declaration that the following Orders violate plaintiffs’ rights under

7    the Fourteenth and Fifth Amendments to the United State Constitution:

8                     1.     Governor Newsom’s March 4, 2020 Emergency Order;

9                     2.     Governor Newsom’s March 19, 2020 Emergency Order;

10                    3.     Governor Newsom’s May 4, 2020 Emergency Order;

11                    4.     The State Public Health Officer’s March 19, 2020 Order;

12                    5.     The State Public Health Officer’s August 28, 2020 Order;

13                    6.     The Supervisor Defendants’ Resolution 20-062;

14                    7.     The Nevada County Public Health Officer’s April 27, 2020 Order;

15                    8.     The Nevada County Public Health Officer’s October 1, 2020 Order;

16            D.     Compensatory damages in the amount $500,000 or such other amount proven at

17   trial;

18            E.     Attorney’s fee and costs;
19            F.     All such other relief the court deems just and proper.

20            Plaintiff prays for an Order awarding the following relief against defendants Amy Irani

21   and Katharine Elliot:

22            A.     Compensatory damages in the amount $500,000 or such other amount proven at

23   trial;

24            B.     Punitive damages in the amount $1,500,000;

25            C.     Attorney’s fee and costs;

26            D.     All such other relief the court deems just and proper.
27                                           JURY DEMAND

28            Plaintiffs demand trial by jury.
                                                      34
                                                 COMPLAINT
     Case 2:20-cv-02256-KJM-CKD Document 1 Filed 11/11/20 Page 35 of 35



1
     Date: November 10, 2020      BAILEY AND ROMERO
2

3

4                                 Steven C. Bailey
                                  Attorneys for Plaintiffs Tuck’s Restaurant and Bar,
5
                                  Kenneth R. Paige, Chad Page, Buckman Enterprises,
6                                 LLC, Robin Buckman, and The Nevada County
                                  Restaurant Coalition
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                           35
                                      COMPLAINT
